Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1-9 and 11-14 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Flick (US 2006/0264796 A1).  	As to claim 1, Flick teaches a wound dressing (Abstract,ll.9-10 as device or substrate 10 [0093],ll.2 Fig. 1,3,5), comprising at least one layer [0093],ll.1-2);  	where any layer can be not coated with an anti-microbial metal [0093],ll.23-29; and where one of the layers can comprise:  		(a) a fiber web [0102],ll.2,4 of non-woven fabric; 
 		(b) non-woven fiber web [0102],ll.2,4 of elastomer; with at least one layer [0093],ll.1-2, as adjacent layer [0088],ll.8-12), comprising [0102],ll.6): elastane (Spandex™ (as tradename of elastane) [0102],ll.9; polyamide [0102],ll.7; polyamide; and/or polyester [0102],ll.7,9); and 		c) non-woven fabric [0093],ll.23-29]); where one layer can be adjacent the 2nd layer ([0088],ll.8-12).
	As further presented on pages 2-12 of the 3/5/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of the wound dressing of Flick to provide the surgical incision swab as claimed.   	Applicants have submitted three (3) 37 CFR 1.132 declarations (by: (1) the inventor, (2) the Portuguese Operating Room Nurses Association (the AESOP Declaration); and (3) the Portuguese Wound Management Association (APT)) to show that one of ordinary skill would have not been motivated to modify a wound dressing according to Flick to provide a surgical swab as claimed.    	As presented in each of the three 132 Declarations, Flick’s wound dressing is configured to treat surface wounds as a wound packing and exudate absorbing material, but is not configured to be used as a surgical swab and where Flick does not teach or suggest a specific, 3 layer surgical swab consisting of non-metallic material and one each of: (a) a non-woven layer of fibers; (b) a textile polymer net consisting of polymer; and (c) a non-woven fabric consisting of a layer of fibers, continuous filaments, or chopped threads forming a net.  While Flick teaches layers comprising one or more of these components, Flick fails to teach or fairly suggest providing 3 layers consisting of the recited components; and where the layers have alternating conductive and non-conductive layers (where all of the layers as recited are non-conductive as non-metallic) and where Flick teaches that at least one of the layers must be conductive.  The three 132 Declarations also provide evidence and reasoning that the presently claimed surgical swab provides unexpected results including: much simpler and ecological manufacture; much less loose particles and threads which are detrimental to effective surgical swabbing; increase absorption of fluids in surgical openings of the body; and much lower cost to produce.  Thus one skilled in the art would not be motivated, and would be taught away from, providing the claimed 3 layer surgical swab consisting of the recited components, where Flick teaches additional and different components than recited.
   


Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3761